Case 1:20-cv-06539-JMF Document 101 Filed 10/05/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE CITIBANK AUGUST 11, 2020 WIRE : 20-CV-6539 (JMF)
TRANSFERS
ORDER

 

JESSE M. FURMAN, United States District Judge:

On October 2, 2020, the Court ordered Plaintiff to file a privilege log identifying which
of the documents already submitted for in camera review are subject to attorney-client or work
product protection. See ECF No. 98. On October 4, 2020, Plaintiff filed the privilege log, but
did so under seal and on an ex parte basis, referencing the Court’s October 2, 2020 Order. See
ECF No. 100. (Plaintiff also publicly filed a cover letter. See ECF No. 99.)

There are at least three problems with this. First, despite Plaintiff's suggestion to the
contrary, the Court’s October 2, 2020 Order did nor authorize Plaintiff to file the privilege log
under seal; nor did Plaintiff, in the parties’ joint letter that prompted the Court’s October 2,
2020 Order, even request leave to file the privilege log under seal. See ECF No. 97. Second,
filing the privilege log under seal and ex parte defeats the point of the log — which is to
provide Defendants with notice of what documents are claimed to be privileged (and the basis
for that claim) so that they may challenge the claims as appropriate. And third, it is Plaintiffs
burden to show that filing a document under seal is consistent with the presumption in favor of
public access to judicial documents (and to do so in accordance with the Court’s Individual
Rules and Practices). Plaintiff did not even attempt to do so.

Plaintiff shall publicly refile the privilege log by TOMORROW at 10 a.m. Defendants
are granted until October 7, 2020, at noon to file any response to the claims of privilege.

Finally, the Court notes that this is not Plaintiff's first tme violating the well-established
procedures and standards governing the public filing of judicial documents. (The letter
appearing at ECF 90 was originally filed under seal and ex parte, see ECF No. 87, even though
Plaintiff had not sought, let alone obtained, leave to do so.) Future violations of those
procedures and standards may result in sanctions.

SO ORDERED.

Dated: October 5, 2020
New York, New York

 

Urfted States District Judge
